         Case 1:19-cv-03644-PAE Document 73 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BRETT STEININGER,

                                       Plaintiff,                      19 Civ. 3644 (PAE)
                        -v-
                                                                             ORDER
 TRIBUNE BROADCASTING COMPANY, LLC, WPIX,
 LLC, and CHRISTOPHER S. TZIANABOS,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The criminal trial which had priority over this case for a jury trial beginning September

20, 2021 has been adjourned to a later date. Accordingly, trial in this case will begin on

September 20, 2021.

       The Court hereby schedules a final pretrial conference for Thursday, September 9, 2021,

at 3:00 p.m. Unless otherwise notified, the conference will be held in person in the Court’s

regular courtroom, Courtroom 1305, Thurgood Marshall Courthouse, 40 Foley Square, New

York, NY 10007.

       Counsel should also arrange a tech walkthrough with the Court’s chambers prior to trial.

Chambers can be reached at EngelmayerNYSDChambers@nysd.uscourts.gov.

       SO ORDERED.

                                                             
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 2, 2021
       New York, New York
